Title: From George Washington to Timothy Pickering, 7 April 1795
From: Washington, George
To: Pickering, Timothy


          
            Sir,
            Philadelphia 7th April 1795
          
          I have perused the Bill which you sent me for laying out a town &ca at Presqu-Isle.
          The portion of land allotted for a fortification at that place by the 4th section, is much too small for the object; for if ever the work is assailed, the houses and other obstructions within range of its shot must be removed, or the artillery therein would be ⟨ren⟩dered useless & of course the defence insufficient; whilst

under cover of these obstructions, approaches would be made undiscovered & without loss. Fortifications ought always to be placed upon the most c⟨omman⟩ding ground, as well for annoyan⟨ce⟩ as defence; why therefore confine the one intended to be erected at Presqu-Isle to the south side of the harbour, when a more eligable site for the purpose might be found on the other? Why not give the U’d States while their troops occupy the Post the same interest and privileges therein, as is required by them elsewhere? It appears to me expedient, that through the same medium, which presented ⟨the⟩ Bill to you, or some other indirect cha⟨n⟩nel, the defects here mentioned, should be made known in time for amendmen⟨t⟩ if it shall so please the Legislature.
          By the 12th Section of the aforesaid Bill, it would seem that as soon a⟨s the⟩ troops of the United States are sent t⟨o⟩ Presquisle the Governor is required t⟨o⟩ discharge those belonging to the Stat⟨e;⟩ except such as shall be found necessar⟨y⟩ to cover the Commissioners &ca. Ho⟨w then⟩ in the present moment is this work to be executed? that is, by whom and under whose auspices and direction? All these things are essentia⟨l⟩ & ought to be clearly understood—and without delay; as I want, before I leave the city, to know precisely on what foo⟨t⟩ing the matter can be placed.
          
            Go: Washington
          
        